EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Wechkin via telephone on 24 May 2021. The added limitations are in underlined bold italics (example) and the deleted limitations are in strikethrough bold italics ().

Replace Claim 41:
A method of constructing a retaining wall system, the method comprising:
partially embedding a plurality of face wall piles in soil such that end portions of each of the plurality of face wall piles extend to a first predetermined depth;
partially embedding a plurality of first tail wall piles in the soil such that end portions of each of the plurality of  first tail wall piles extend to second depths below the first predetermined depth, wherein the first tail wall piles extend in a direction away from the face wall piles, and wherein the second depths do not follow soil strata; and
partially embedding a plurality of second tail wall piles in the soil such that end portions of each of the plurality of second tail wall piles extend to a third predetermined depth below the first depth, wherein a second tail wall pile is adjacent to a first tail wall pile, and wherein the second tail wall piles extend in a direction away from the face wall piles;
wherein the face wall piles, first tail wall piles and second tail wall piles are sheet piles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678